t c memo united_states tax_court henry omozee and justina ogboe petitioners v commissioner of internal revenue respondent docket no filed date henry omozee and justina ogboe pro_se michele a yates jonathan m hauck joy e gerdy zogby and nancy c carver for respondent memorandum findings_of_fact and opinion morrison judge on date respondent the irs issued to henry omozee and justina ogboe the petitioners a statutory_notice_of_deficiency for tax_year the notice determined that the petitioners were liable for an income-tax deficiency of dollar_figure and a section-66631 fraud_penalty of dollar_figure the issues for decision are whether the notice_of_deficiency was issued after the period for assessment had expired whether the petitioners had unreported income of dollar_figure and whether the petitioners are liable for a fraud_penalty under sec_6663 we have jurisdiction pursuant to sec_6214 to redetermine the deficiency and the penalty determined in the notice_of_deficiency see sec_6214 findings_of_fact some of the facts have been deemed admitted for purposes of this case in accordance with rule f we incorporate these facts into our findings by thi sec_1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure 2on date the irs filed a motion to show cause why proposed facts in evidence should not be accepted as admitted under rule f attached to the motion were a proposed stipulation of facts and exhibits 1-j through 6-j by order dated date this court ordered that the petitioners file a response to the irs’s motion in accordance with rule f on or before date on date the petitioners filed a response to the february order by order dated date this court found the petitioners’ response did not comply with rule f by that same order this court made the order to show continued reference henry omozee and justina ogboe were married and resided in virginia when the petition was filed omozee is a certified_public_accountant with a valid license in virginia during tax_year he was self-employed as a tax preparer doing business as henry omozee c p a a sole_proprietorship he worked out of offices in alexandria and woodbridge virginia omozee’s clients paid him fees in exchange for his tax-preparation services many of omozee’s clients participated in a refund anticipation loan ral process which allows a taxpayer to receive an anticipated refund more quickly than if the refund was issued directly to the taxpayer by the irs the ral transactions entered into by omozee and his clients were facilitated by santa barbara bank and trust of california santa barbara bank the ral process works as follows the client signed an ral form which omozee submitted to santa barbara bank for approval if it approved the ral santa barbara bank continued cause under rule f absolute and deemed admitted the facts and evidence set forth in the irs’s proposed stipulation of facts 3at trial and in written submissions to the court the irs refers to this process as a rapid anticipation loan process on the basis of descriptions of the transactions however we believe the irs meant to refer to refund anticipation loans paid to the client a sum equal to the amount of his or her anticipated refund less the amounts of its fee and omozee’s fee after the irs has processed the return it paid santa barbara bank the refund amount owed to the client santa barbara bank retained the refund as repayment for the funds it had issued to the client in anticipation of the refund santa barbara bank paid over to omozee his portion of the fees withheld from its payments to omozee’s clients the payments from santa barbara bank to omozee are referred to here as ral fees since the tax_year omozee has handled the tax returns of approximately big_number individuals per year almost all of omozee’s clients received refunds a revenue_agent examined the returns of of omozee’s clients nineteen of the twenty clients admitted that many of the deductions claimed on schedule-a itemized_deductions and schedule-c profit or loss from business of their returns were false after their examinations were resolved of the clients ended up owing money to the irs some in substantial amounts during the through tax years the three tax years before the year at issue omozee failed to report on his income-tax returns all the income he received from his clients omozee did not attach a schedule c to hi sec_2001 or sec_2002 return although he received business income that should have been reported on a schedule c omozee received dollar_figure of unreported income in and dollar_figure of unreported income in omozee attached a schedule c to his income-tax return for reporting dollar_figure in gross_income however he received an additional dollar_figure in income during that he did not report on his return omozee was the defendant in the criminal case of united_states v omozee criminal no 08-mj-00115-trj e d va filed date on date omozee was found guilty of three counts of making and subscribing false tax returns for tax_year sec_2001 sec_2002 and omozee did not maintain a separate bank account for his business during he maintained three accounts at wachovia bank checking account no xxxxxxx1009 checking account no xxxxxxx4149 held jointly with ogboe and money market account no xxxxxxx6532 held jointly with ogboe revenue_agent tammy barker conducted a bank deposit analysis for of these three accounts in conducting her analysis barker took into account nontaxable transfers between accounts barker’s bank deposit analysis indicated that omozee deposited dollar_figure in ral fees and additional unexplained income of dollar_figure and did not report these amounts on petitioners’ return during tax_year ogboe was employed by sunrise continuing care inc she earned dollar_figure in wages during and her income was reported on petitioners’ joint_return on date the petitioners filed a joint income-tax return for schedule c of that return listed gross_receipts from omozee’s finance accounting business of dollar_figure on date the irs issued to the petitioners a notice_of_deficiency for tax_year the notice determined that the petitioners failed to report dollar_figure in ral fees and dollar_figure in other schedule-c gross_receipts on their return the notice determined that as a result of this underreporting of schedule-c gross_receipts the petitioners had a deficiency in tax of dollar_figure the notice also determined that the petitioners were liable for a section-6663 fraud_penalty of dollar_figure on date the petitioners filed a petition with the tax_court disputing the determinations in the notice_of_deficiency 4the notice also made computational adjustments to the student_loan_interest_deduction self-employment_tax and itemized_deductions i period of limitations opinion a notice_of_deficiency must be issued before the irs can assess a deficiency in income_tax sec_6213 therefore any notice_of_deficiency must be issued during the period the irs can assess the tax the petitioners allege that the period for assessing tax expired before the notice_of_deficiency was issued the general_rule is that the irs must assess tax within three years of the date a taxpayer filed the return there is a special rule for a false_or_fraudulent_return with the intent to evade tax sec_6501 if such a return is filed the irs may assess the tax at any time id we need not decide whether this special rule applies to the petitioners’ return their return was filed on date the notice_of_deficiency was issued on date less than three years later therefore the notice was timely ii deficiencies in tax generally a taxpayer bears the burden of proving the irs’s determinations incorrect rule a 290_us_111 sec_7491 does not shift the burden_of_proof to the irs with respect to the 5the petitioners’ return was dated date however the stipulation of facts deemed established by this court’s date order specifies that the return was filed on date determinations because the petitioners have neither alleged that sec_7491 is applicable nor established that they complied with the requirements of sec_7491 and b to introduce credible_evidence to substantiate items maintain required records and fully cooperate with the irs’s reasonable requests the u s court_of_appeals for the ninth circuit in 596_f2d_358 9th cir rev’g 67_tc_672 held that for the irs to prevail in a case involving unreported income there must be some evidentiary foundation linking the taxpayer to the alleged income-producing activity the government alleges that omozee earned unreported income from tax- preparation services and facilitating rals omozee acknowledged that he was engaged in these activities a bank-deposit analysis indicated that the petitioners failed to report dollar_figure in ral fees and additional income of dollar_figure the summary of the bank-deposit analysis is in the record the revenue_agent who conducted the bank- deposit analysis testified at trial the petitioners allege that the bank-deposit analysis failed to take into account certain transfers between the petitioners’ 6although the u s court_of_appeals for the fourth circuit has not expressly adopted or rejected the requirement of 596_f2d_358 9th cir rev’g 67_tc_672 the tax_court has applied the requirement in cases like this one that are appealable in the fourth circuit see eg dunne v commissioner tcmemo_2008_63 slip op pincite accounts however the revenue_agent testified credibly that the bank-deposit analysis did take into account interaccount and other nontaxable transfers the summaries of the bank-deposit analysis confirm that interbank transfers were taken into account the petitioners have not satisfied their burden of proving that the irs’s determinations were incorrect iii penalties sec_6663 imposes a penalty on the portion of any underpayment due to fraud fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing 94_tc_316 the irs has the burden of proving by clear_and_convincing evidence that an underpayment exists for the year in issue and that some portion of the underpayment is due to fraud sec_7454 rule b see also sec_6663 to meet this burden the irs must show that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes 398_f2d_1002 3d cir 394_f2d_366 5th cir aff’g tcmemo_1966_81 80_tc_1111 the irs need not prove the precise amount of the underpayment resulting from fraud but only that some part of the underpayment_of_tax for each year in issue is attributable to fraud 466_f2d_11 5th cir 465_f2d_299 7th cir aff’g tcmemo_1970_274 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 69_tc_391 67_tc_181 aff’d without published opinion 578_f2d_1383 8th cir fraud is not to be imputed or presumed but rather must be established by some independent evidence of fraudulent intent 55_tc_85 53_tc_96 however fraud may be proved by circumstantial evidence and reasonable inferences drawn from the facts because direct proof of the taxpayer’s intent is rarely available 317_us_492 80_tc_1111 79_tc_995 aff’d 748_f2d_331 6th cir the taxpayer’s entire course of conduct may establish the requisite fraudulent intent 56_tc_213 otsuki v commissioner t c pincite the intent to conceal or mislead may be inferred from a pattern of conduct see spies u s pincite circumstantial evidence that may give rise to a finding of fraud includes understatement of income inadequate records failure_to_file tax returns providing implausible or inconsistent explanations of behavior concealment of assets failure to cooperate with taxing authorities filing false forms w-4 employee’s withholding allowance certificate failure to make estimated_tax payments dealing in cash engaging in a pattern of behavior that indicates an intent to mislead and filing false documents see 796_f2d_303 9th cir aff’g tcmemo_1984_601 cooley v commissioner tcmemo_2004_49 although no single factor is necessarily sufficient to establish fraud a combination of several of these factors may be persuasive evidence of fraud 732_f2d_1459 6th cir aff’g per curiam tcmemo_1982_603 the petitioners’ conduct implicates many of the factors listed above the bank-deposit analysis demonstrated clearly and convincingly that the petitioners understated their income for by dollar_figure they also failed to report substantial amounts of income on their and returns they filed their return approximately months late they failed to produce--to the irs or to the court--business records or other documentation showing how they calculated the income reported on their return omozee’s explanations for his failure to report the deposits in question as income were incoherent and 7the same evidence demonstrates that an underpayment exists implausible omozee was found guilty of three counts of making and subscribing false tax returns furthermore out of twenty of omozee’s clients whose returns were audited admitted to claiming false schedule-a and schedule-c deductions on returns that omozee prepared for these reasons we find that the petitioners acted with fraudulent intent in filing their income-tax return consequently they are liable for the section-6663 fraud_penalty as determined in the notice_of_deficiency in reaching our decision we have considered all arguments made by the parties contentions not addressed herein we find to be meritless irrelevant or moot to reflect the foregoing decision will be entered for respondent
